DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/836,416, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The limitation that the extension member extends from the body portion of the implant (claim 20) is not supported in ‘416; rather, the extension member is disclosed as extending away from a bottom surface of the third arm of the implant (see paragraph 60 of the originally filed specification of ‘416). 
Accordingly, claim 20 is afforded a filing date of 29 November 2021. Claims 1-19 are given a priority date of 08 December 2017. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extension member of the implant extending from the body portion of the implant (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification is silent as to the extension member of the implant extending from the body portion of the implant (claim 20).

Claim Objections
Claims 7-9, 15, 16, 19, and 20 are objected to because of the following informalities: improper antecedence and language. Appropriate correction is required. The following amendments are suggested: 
Claim 7: “[[a]] the position between”
Claim 15: “corresponds [[of]] to a size” 
Claim 16: “at least one of the temporary fixation wires” 
Claim 19: “through a third arm of the implant” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 9, there is insufficient antecedent basis for the limitation “third lengths.” For examination purposes, the limitation “the third arm comprises a length” in claim 8 / ll. 1 will be interpreted as “the third arm comprises a third length.” Amendment as such would resolve the rejection of claim 9 under 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,060,822 to Lewis et al. (hereinafter, “Lewis”). 
As to claim 1, Lewis discloses a method for using a fusion system, comprising preparing at least one joint (col. 11 / ll. 16); inserting temporary fixation wires across the at least one joint (col. 11 / ll. 25-31), shown for example in FIG. 33(b); obtaining an alignment guide (template that matches the shape and configuration of the plate in FIGs. 11-17, col. 11 / ll. 28); positioning the alignment guide on a foot over the at least one joint, shown for example with an alignment guide corresponding to another plate shape in FIG. 33(b); reaming a recess into the at least one joint through an opening in the alignment guide (under broadest reasonable interpretation, to ream means to enlarge to a desired size and to drill means to make a hole, such that drilling of the recess, col. 12 / ll. 38-39, i.e. preparing a pocket for the plate, FIG. 33(c), comprises reaming a recess because a hole is formed or enlarged from nonexistent to a desired size, that of the drill; the opening in the alignment guide corresponds in placement on the alignment guide to the compression shroud 316 on the implant); positioning an implant on the foot (col. 12 / ll. 45-46), another plate shown positioned on the foot in FIGs. 33(e)-(f), wherein the implant, shown in FIGs. 11-17, comprises a body portion, shown in the annotated figure below; a first arm extending away from the body portion in a first direction; a second arm extending away from the body portion in a second direction; a third arm extending away from the body portion laterally at a position between the first arm and the second arm; and an extension member (316) extending away from a bottom surface of the third arm (col. 8 / ll. 43-66), shown in FIGs. 14 and 17, wherein the extension member is inserted into the recess in the at least one joint (col. 12 / ll. 38-46), shown in FIG. 33(e); fixing the implant to the foot (col. 13 / ll. 18-35), shown in FIGs. 33(f)-(l); removing the temporary fixation wires (col. 13 / ll. 31), shown in FIG. 33(k); and closing an incision (col. 11 / ll. 58). 
As to claim 2, Lewis discloses the method of claim 1, wherein fixing the implant to the foot comprises inserting at least one first bone fastener through the first arm (through hole 314 in the first arm as annotated); inserting at least one second bone fastener through the second arm (through hole 314 in the second arm); inserting at least one third bone fastener through the third arm (through hole 314 in the third arm) (col. 11 / ll. 39-57). 
As to claim 4, Lewis discloses the method of claim 1, wherein the first arm comprises a first length extending away from the body portion in the first direction along a first axis toward a proximal end of the implant, shown in the annotated figure. 
As to claim 5, Lewis discloses the method of claim 4, wherein the second arm comprises a second length extending away from the body portion in the second direction along the first axis, wherein the first direction is opposite the second direction, shown in the annotated figure. 
As to claim 6, Lewis discloses the method of claim 5, wherein the first and second arms are symmetrical about the first axis (at least at their respective distal ends, and at least as much as the first and second arms in the instant application). 
As to claim 7, Lewis discloses the method of claim 6, wherein the third arm extends laterally away from the body portion along a second axis orthogonal to the first axis at a position between the first arm and the second arm, shown in the annotated figure. 

    PNG
    media_image1.png
    292
    608
    media_image1.png
    Greyscale

Lewis, FIG. 11, annotated

As to claim 10, Lewis discloses a method for using a fusion system, comprising preparing at least one joint (col. 11 / ll. 16); inserting temporary fixation wires across the at least one joint (col. 11 / ll. 25-31), shown for example in FIG. 33(b); obtaining an alignment guide (template that matches the shape and configuration of the plate in FIGs. 11-17, col. 11 / ll. 28), the alignment guide comprising a body portion (corresponding to the body portion of the implant, as shown in the annotated figure above); a first lobe (corresponding to the first arm of the implant) positioned at a first end of the body portion of the alignment guide; a second lobe (corresponding to the second arm of the implant) positioned at a second end of the body portion of the alignment guide; and an extension member (corresponding to the third arm of the implant) extending away from a first side of the body portion of the alignment guide; positioning the alignment guide on a foot over the at least one joint, shown for example with an alignment guide corresponding to another plate shape in FIG. 33(b); reaming a recess into the at least one joint through an opening in the alignment guide (under broadest reasonable interpretation, to ream means to enlarge to a desired size and to drill means to make a hole, such that drilling of the recess, col. 12 / ll. 38-39, i.e. preparing a pocket for the plate, FIG. 33(c), comprises reaming a recess because a hole is formed or enlarged from nonexistent to a desired size, that of the drill; the opening in the alignment guide corresponds in placement on the alignment guide to the compression shroud 316 on the implant); positioning an implant on the foot (col. 12 / ll. 45-46), another plate shown positioned on the foot in FIGs. 33(e)-(f); fixing the implant to the foot (col. 13 / ll. 18-35), shown in FIGs. 33(f)-(l); removing the temporary fixation wires (col. 13 / ll. 31), shown in FIG. 33(k); and closing an incision (col. 11 / ll. 58). 
As to claim 11, Lewis discloses the method of claim 10, wherein the alignment guide further comprises a reamer guide extending away from a top surface of the extension member (corresponding to the third arm of the implant) adjacent to the body portion (the reamer guide is at a location on the alignment guide that corresponds to the location of the extension member on the third arm of the implant, so that the reamer can prepare a pocket for the extension member of the implant), shown in FIG. 33(c).
As to claim 12, Lewis discloses the method of claim 10, further comprising selecting the alignment guide from a plurality of alignment guides of various sizes (the alignment guide corresponding to the chosen implant is selected; because the implant may be chosen from a plurality of implants of various sizes as shown in FIGs. 1-29 depending on the procedure, there is also a plurality of alignment guides of various sizes to correspond to those implants and from which the alignment guide is selected). 
As to claim 13, Lewis discloses the method of claim 10, further comprising inserting a joint preparation instrument (cannulated drill bit) into the opening in the alignment guide (col. 13 / ll. 16-17). 
As to claim 15, Lewis discloses the method of claim 10, further comprising selecting a plate from a plurality of plates (the implant may be chosen from a plurality of implants of various sizes as shown in FIGs. 1-29 depending on the procedure), wherein the plate has a size that corresponds of a size of the alignment guide (FIG. 33(f) shows the plate that corresponds to the guide shown in FIG. 33(b) in size). 
As to claim 16, Lewis discloses the method of claim 10, further comprising inserting a depth gauge over at least one temporary fixation wire (col. 11 / ll. 51-52, col. 13 / ll. 11-13). 

As to claim 17, Lewis discloses a method for using a fusion system, comprising preparing at least one joint (col. 11 / ll. 16); inserting temporary fixation wires across the at least one joint (col. 11 / ll. 25-31), shown for example in FIG. 33(b); obtaining an alignment guide from a plurality of alignment guides of various sizes (template that matches the shape and configuration of the implant in FIGs. 11-17, col. 11 / ll. 28; the alignment guide corresponding to the chosen implant is selected - because the implant may be chosen from a plurality of implants of various sizes as shown in FIGs. 1-29 depending on the procedure, there is also a plurality of alignment guides of various sizes to correspond to those implants and from which the alignment guide is selected); positioning the alignment guide on a foot over the at least one joint, shown for example with an alignment guide corresponding to another plate shape in FIG. 33(b); reaming a recess into the at least one joint through an opening in the alignment guide (under broadest reasonable interpretation, to ream means to enlarge to a desired size and to drill means to make a hole, such that drilling of the recess, col. 12 / ll. 38-39, i.e. preparing a pocket for the plate, FIG. 33(c), comprises reaming a recess because a hole is formed or enlarged from nonexistent to a desired size, that of the drill; the opening in the alignment guide corresponds in placement on the alignment guide to the compression shroud 316 on the implant); positioning an implant on the foot (col. 12 / ll. 45-46), another plate shown positioned on the foot in FIGs. 33(e)-(f); fixing the implant to the foot (col. 13 / ll. 18-35), shown in FIGs. 33(f)-(l); removing the temporary fixation wires (col. 13 / ll. 31), shown in FIG. 33(k); and closing an incision (col. 11 / ll. 58). 
As to claim 18, Lewis discloses the method of claim 17, further comprising inserting at least one first bone fastener through a first arm of the implant (through hole 314 in the first arm as annotated below), wherein the first arm of the implant extends away from a body portion of the implant. 
As to claim 19, Lewis discloses the method of claim 18, further comprising inserting at least one second bone fastener through a second arm of the implant (through hole 314 in the second arm as annotated below) and at least one third bone fastener through at least one third arm of the implant (through hole 314 in the third arm) (col. 11 / ll. 39-57), wherein the second and third arms of the implant extend away from the body portion of the implant. 
As to claim 20, Lewis discloses the method of claim 19, further comprising inserting a beam fastener (pocket screw) through an extension member (316) of the implant, wherein the extension member extends from the body portion of the implant (extension member extends away from the bottom of the body portion). 

    PNG
    media_image2.png
    249
    577
    media_image2.png
    Greyscale

Lewis, FIG. 11, annotated







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of U.S. Patent Application Publication No. US 2015/0045837 to Parekh et al. (hereinafter, “Parekh”). 
As to claim 3, Lewis discloses further comprising inserting a beam fastener (pocket screw) through the extension member but is silent as to inserting the beam fastener into a cuboid and calcaneus of the foot. 
As to claims 1 and 3, Parekh teaches an implant (110) for the foot comprising an extension member (126) extending away from a bottom surface of the implant (¶42), shown in FIGs. 1-7, and inserting a beam fastener (compression screw 132) through the extension member (¶42) and into a cuboid and calcaneus of the foot (¶41), shown in FIG. 21(v). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize Lewis’ fusion system in a fusion of the cuboid and calcaneus, since as taught in Parekh, a similar plate implant with an extension member extending away from a bottom surface of the implant is utilized in such a fusion to correct a flat foot deformity, with the beam fastener extending through the extension member and into the cuboid and calcaneus, to provide compression across the bones by the beam fastener which is enclosed in the pocket provided by the extension member to separate the movement of the head of the fastener from the bone and thereby to protect both. Applying a known technique (fusion of the cuboid and calcaneus) to a known device (an implant with extension member) to yield predictable results (fusion) is within the ordinary skill in the art. The plate implant would simply have to be positioned adjacent the cuboid and calcaneus such that the extension member is positioned to direct the beam fastener into the cuboid and calcaneus. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of U.S. Patent Application Publication No. US 2016/0030064 to Dacosta et al. (hereinafter, “Dacosta”). 
As to claim 14, Lewis discloses creating a recess of a particular depth to prepare a pocket for the extension member of the plate (col. 12 / ll. 38-43), but is silent as to measuring a depth of the recess based on one or more of a plurality of markings of a reaming instrument. 
Dacosta teaches that a drill may include measurement gradients lasered onto the drill bit to allow for reading of the depth drilled (¶90), to know when a desired depth is reached to fit a fastener therein. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the reaming instrument (the countersink instrument that drills the recess to prepare the pocket, with the interpretation of ream and drill as described, supra, with respect to claim 10) with a plurality of markings corresponding to various depths that the instrument may be inserted into the bone, to provide the practitioner with a visible indication of how deep the instrument is in the bone. The instrument may be inserted until the shoulder hits the guide, as disclosed by Lewis, with the markings providing depth indications up until that point as a secondary depth indication so that the process of forming the recess may be tracked for accuracy purposes, or to allow the insertion to be stopped at various points corresponding to specific depths before hitting the shoulder for a shallower recess if so desired by the practitioner for the particular patient and procedure. Providing the markings on the reaming instrument itself allows for real-time tracking of the recess depth without requiring the use of another depth measurement tool, reducing time and costs associated with the procedure and preventing unintentional reaming of too deep of a recess. 


















Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method for using a fusion system, comprising obtaining an alignment guide; positioning the alignment guide on a foot over the at least one joint; reaming a recess into the at least one joint through an opening in the alignment guide; positioning an implant on the foot, wherein the implant comprises a body portion; a first arm extending away from the body portion in a first direction; a second arm extending away from the body portion in a second direction; a third arm extending away from the body portion laterally at a position between the first arm and the second arm; and an extension member extending away from a bottom surface of the third arm, wherein the extension member is inserted into the recess in the at least one joint; wherein the first arm comprises a first length extending away from the body portion in the first direction along a first axis toward a proximal end of the implant; wherein the second arm comprises a second length extending away from the body portion in the second direction along the first axis, wherein the first direction is opposite the second direction; wherein the first and second arms are symmetrical about the first axis; wherein the third arm extends laterally away from the body portion along a second axis orthogonal to the first axis at a position between the first arm and the second arm; wherein the third arm comprises a length along the second axis that is its longest dimension, and wherein the third arm is curved toward the proximal end of the implant as the third arm extends away from the body portion such that an end of the third arm extends away from the body portion such that the third arm points toward the proximal end. The closest prior art is Lewis (US 9,060,822). As described in the rejections above, Lewis discloses the claimed invention except for wherein the third arm comprises a length along the second axis that is its longest dimension, and wherein the third arm is curved toward the proximal end of the implant as the third arm extends away from the body portion such that an end of the third arm extends away from the body portion such that the third arm points toward the proximal end. 
There is no reasonable motivation to make modifications to the art of record to resolve the above deficiencies and arrive at the claimed invention. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,529,608 to Terrill et al. discloses an implant with first and second arms extending away from a body portion in opposite directions (medial laterally across distal end of plate 100) and a third arm (curved long proximal arm) extending away from the body portion and curved and pointing toward the same end of the implant that the first arm extends toward, but is silent as to an alignment guide, the implant comprising an extension member extending away from a bottom surface of the third arm, wherein the first and second arms are symmetrical about the first axis, or wherein the length of the first arm is longer than the lengths of the second and third arms. 
U.S. Patent No. US 8,556,946 to Prandi et al. discloses an implant with an extension member extending away from a bottom surface of the implant for insertion of a beam fastener, but is silent as to the implant having a body portion and arms of the claimed positions and orientations, or an alignment guide. 
U.S. Patent No. US 9,421,103 to Jeng et al. discloses an implant with first and second arms (inferior and superior sections of implant 10) extending away from a body portion (middle section) in opposite directions and a third arm (30) extending away from the body portion and curved and pointing toward the same end of the implant that the first arm extends toward, but is silent as to the implant comprising an extension member extending away from a bottom surface of the third arm, and is silent as to reaming a recess into the joint through an opening in an alignment guide (e.g. 80) and inserting the extension member into the recess. 
U.S. Patent Application Publication No. US 2018/0296257 to Penzimer et al. discloses an implant comprising an extension member (80) that extends away from a bottom surface of the implant to guide a beam fastener, but is silent as to the implant comprising a third arm that comprises a length along a second axis that is its longest dimension, and wherein the third arm is curved toward the proximal end of the implant as the third arm extends away from the body portion such that an end of the third arm extends away from the body portion such that the third arm points toward the proximal end, and is silent as to reaming a recess into the joint through an opening in an alignment guide (e.g. 300) and inserting the extension member into the recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775